Wall, P. J. This was a proceeding by information in the nature of quo warranto to test the validity of the organization of the Wild Cat Special Drainage District of Champaign County. The plea averred that a petition was presented in proper form, signed by the Illinois Agricultural Company and B. J. Gifford, owning a major part of the land and constituting more than one-third of the owners of the.land in the proposed district; that due notice of a hearing was given, which was attended by the petitioners, and by Helen M. Truitt, who owned all the land in the proposed district not owned by petitioners, that the court upon the hearing found in favor of the petitioners, and appointed commissioners and fixed a time for hearing their report, and for completing the organization of the district; that at the time fixed the parties all appeared; and the court upon consideration found that a combined system of drainage was necessary, and an order was made declaring the district duly organized and appointing permanent commissioners. The proceedings set up by the plea are conceded to be regular. To this plea three replications were filed: first, that the petition was not signed by the number of land owners required by law, that the Illinois Agricultural Company was not the legal owner of any lands in said district, and that, except Gifford, the signers of the petition Avere not land OAvners; second, that the Illinois Agricultural Company did not legally own any land in the district, that said pretended corporation was not organized according to law and had acquired no right to the land; third, that the lands in said district did not require combined drainage, and were sufficiently drained before the filing of said petition. A demurrer was sustained to these replications and judgment Avas entered for defendant from Avhich an appeal is prosecuted to this court. The filing of a proper petition gave the County Court jurisdiction of the subject-matter, and the. posting, publishing and mailing of notices in the manner required by the statute, gave the court jurisdiction of the persons of the owners of the lands. Hence, whatever it was authorized to find upon the hearing must be binding upon all avIio might have interposed objections to the organization of the district. Whether the corporate poAvers of the Illinois ..Agricultural Company included the right to own lands can not be inquired of collaterally. The matters set up in the replications, as to whether the petition was signed by the proper number of land owners and whether the district required the system of drainage prayed for, were within the scope of inquiry confided by law to the County Court. Quo warranto is an appropriate remedy only in those cases where the public have, in theory at least, some interest in the controversy. High on Ex. Bern., Sec. 620. It may well be doubted whether, in the present case, any public interest appears. While in form the proceeding is in behalf of the people to test the right to exercise a corporate franchise, yet in fact, the interests involved are mainly private, if not wholly so. The court may decline to proceed with the inquiry when such an aspect is disclosed. The issuing of the writ does not end the discretion of the court, and if the case made by the pleadings is such that leave to file would have been refused in the first instance the court may abate the proceeding. This may be accomplished by demurrer. The People v. Hamilton, 24 Ill. App. 609. The demurrer was properly sustained and the judgment will be affirmed. Judgment affirmed.